internal_revenue_service number release date index numbers ----------------------------------------------- ---------------------------------------- ---------------------------------- -------------- ----------------------------- department of the treasury washington dc person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b03 - plr-103853-11 date date legend legend company x company y ---------------------------------------- -------------------------------------------------- -------------------------------------------------- ----------------------------------------------- subsidiary --------------------------------------------- ------------------------ - partnership ------------------------------------------ ---------------------------- management company accounting firm state x ------------------------------- ---------------------------------------- ------------- date ------------------ date -------------------------- date date date -------------------- -------------------- ------------------- plr-103853-11 year ------- dear ------------------ this responds to a letter dated date on behalf of company x company y and subsidiary requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to treat subsidiary as a taxable_reit_subsidiary of company x and company y effective as of date facts company x and company y were formed on date as limited_liability companies under the laws of state x company x and company y each elected to be treated as a real_estate_investment_trust reit under sec_856 beginning with the taxable_year ending date partnership which was formed under the laws of state x on date is owned by company x and company y partnership owns all of the issued and outstanding shares of subsidiary which was formed under the laws of state x on date the business activities of company x and company y are associated with the investment in focused-service hotels located in or in the vicinity of dense urban or suburban markets focused-service hotels typically operate with lean staffing models intended to eliminate non-essential guest services company x and company y own the hotel properties but do not directly manage the properties subsidiary was created to lease hotel properties from company x and company y subsidiary is responsible for hiring a hotel management company to directly manage the hotel properties subsidiary does not perform these management tasks itself instead relying on eligible independent contractors as required by sec_856 the president of company x company y partnership and subsidiary collectively entities is authorized to make federal_income_tax elections for and on behalf of the entities at the time the entities were formed it was intended that subsidiary would file forms taxable_reit_subsidiary election to treat subsidiary as a taxable_reit_subsidiary of company x and company y as of date accounting firm was engaged to be the tax_return_preparer for the entities prior to year the entities did not have in-house tax professionals rather the entities relied on outside advisors including accounting firm to ensure proper tax filings including the review of forms to be filed with the service a single form_8875 plr-103853-11 was prepared on or about date by the director of financial reporting for management company the form_8875 was reviewed on date by a managing director of accounting firm and was filed with the service on or about the same date with the intent that it would serve to make subsidiary a taxable_reit_subsidiary of both company x and company y as of date part ii of line of the form_8875 as filed with the service however sets forth partnership as the electing reit partnership is the direct owner of the stock of subsidiary but partnership is not a reit company x and company y each of which has elected to be a reit indirectly own stock of subsidiary through partnership to make the intended taxable_reit_subsidiary elections separate forms should have been filed one listing company x as the electing reit and the other listing company y as the electing reit the error was discovered on date by the director of tax for management company immediately upon discovering the error accounting firm filed this request for relief with the service on behalf of company x company y and subsidiary company x company y and subsidiary also make the following additional representations the request for relief was filed by company x company y and subsidiary before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in company x company y and subsidiary having a lower tax_liability in the aggregate for all years to which the regulatory election applies than they would have had if the election had been timely made taking into account the time_value_of_money company x company y and subsidiary did not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time they requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences company x company y and subsidiary did not choose to not file the election law and analysis the ticket to work and work incentives improvement act of p l included a change for tax years beginning after date to the reit provisions of sec_856 this change allows a reit to form a taxable_reit_subsidiary that can perform activities that otherwise would result in impermissible_tenant_service_income the election under sec_856 is made on form_8875 taxable_reit_subsidiary election officers of both the reit and the taxable_reit_subsidiary must jointly sign the form which is filed with the irs service_center in ogden ut plr-103853-11 sec_856 of the code provides that a reit and a corporation other than a reit may jointly elect to treat such corporation as a taxable_reit_subsidiary to be eligible for treatment as a taxable_reit_subsidiary sec_856 provides that the reit must directly or indirectly own stock in the corporation and the reit and the corporation must jointly elect such treatment the election is irrevocable once made unless both the reit and the subsidiary consent to its revocation in addition sec_856 specifically provides that the election and any revocation thereof may be made without the consent of the secretary in announcement i r b the service announced the availability of new form_8875 taxable_reit_subsidiary election according to the announcement this form is to be used for tax years beginning after for eligible entities to elect treatment as a taxable_reit_subsidiary the instructions to form_8875 provide that the subsidiary and the reit can make the election at any time during the tax_year however the effective date of the election depends upon when the form_8875 is filed the instructions further provide that the effective date on the form cannot be more than months and days prior to the date of filing the election or months after the date of filing the election if no date is specified on the form the election is effective on the date the form is filed with the service sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion plr-103853-11 based on the information submitted and representations made we conclude that company x company y and subsidiary have satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to treat subsidiary as a taxable_reit_subsidiary of company x and to treat subsidiary as a taxable_reit_subsidiary of company y effective as of date company x company y and subsidiary have days from the date of this letter to make the intended elections this ruling is limited to the timeliness of the filing of the forms this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether company x or company y qualifies as a reit or whether subsidiary otherwise qualifies as a taxable_reit_subsidiary under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of company x company y and subsidiary is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103853-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely alice m bennett alice m bennett chief branch office of associate chief_counsel financial institutions products
